Citation Nr: 0913922	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  95-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for laceration and dislocation of the left (minor) 
shoulder with scar.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from October 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The Board has previously remanded this claim in June 1999, 
July 2003 and April 2008 for additional evidentiary 
development.

In the July 2003 Board remand, it was noted that in March 
2002, the appellant disagreed with the assignment of an 
effective date of February 24, 1992 for a 
10 percent disability rating for laceration and dislocation 
of the left (minor) shoulder with scar.  In August 2002, the 
RO produced a statement of the case (SOC) on this issue and 
mailed the SOC to the appellant and The American Legion, 
which the appellant had appointed as his representative in 
August 1996.  In July 2002, however, he executed and 
submitted to the RO, a VA Form 21-22 appointing the North 
Carolina Division of Veterans Affairs (NCDVA) as his 
representative.  The Board noted that the RO did not provide 
NCDVA with notice of the August 2002 SOC.  [A SOC must be 
issued to both the claimant and the claimant's 
representative.  See 38 U.S.C.A. § 7105(d)(3) (West 2002 & 
Supp. 2008); 
38 C.F.R. § 19.30(a) (2008)]

In compliance with the July 2003 Board remand, the RO issued 
the appellant and his representative (NCDVA) copies of the 
August 5, 2002 SOC in February 2007 and April 2007.  Both 
letters requested that the appellant submit the corresponding 
VA Form 9 to perfect his appeal.  The appellant had 60 days 
from the mailing of the SOC to perfect his appeal.  Even 
affording the appellant additional time (since the SOC was 
issued twice), he did not perfect his appeal.  The July 2003 
Board remand specifically stated that without the VA Form 9, 
the appellant's claim of entitlement to an effective date 
earlier than February 24, 1992 for a 10 percent disability 
rating for laceration and dislocation of the left (minor) 
shoulder with scar, the claim would not be certified to the 
Board.  The appellant failed to submit a VA Form 9 to perfect 
his appeal, and thus the Board does not have jurisdiction to 
adjudicate this issue.

The Board notes that in October 2007, the RO received a 
letter from NCDVA that revoked its accredited representation 
of the appellant, as that organization was unable to locate 
him.




FINDINGS OF FACT

1.  The appellant's left shoulder disability is manifested 
by: forward elevation (flexion) to 160 degrees; abduction 
from zero to 100 degrees; external rotation from zero to 60 
degrees; internal rotation from zero to 90 degrees; 
limitation of motion on repetitive use from zero to 120 
degrees; pain at the extremes of motion; no evidence of 
ankylosis; and moderate degenerative changes of the 
acromioclavicular joint.

2.  The appellant's left shoulder scar has does not exceed 12 
square inches (77 square centimeters) and does not result in 
a compensable loss of motion of the left shoulder or arm or 
any other functional limitations.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the appellant's 
laceration and dislocation of the left (minor) shoulder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2008).

2.  The criteria for a separate compensable rating for a left 
shoulder scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2008); 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  In 
2008, however, this regulation was revised to remove the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  See 73 
Fed. Reg. 23, 353-23, 356 (April 30, 2008). 

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (2002).  Compliance with the 
first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).  The July 2007, May 2008 and June 
2008 letters provided notice of the manner in which VA 
assigns initial ratings and effective dates.  

Prior to and following the initial adjudication of the 
appellant's claim of entitlement to service connection for a 
left shoulder disability, letters dated in October 2001, 
August 2003, May 2008 and June 2008 collectively satisfied 
the duty to notify provisions, including notice of the degree 
of disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The appellant was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  Although complete notice 
was not sent to the appellant prior to initial adjudication 
of his claim, this was not prejudicial since he was 
subsequently provided adequate notice in May and June 2008, 
he was provided time to respond with additional argument and 
evidence, the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant in January 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the appellant's 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant VA examinations in December 
1996, March 2001, May 2006, February 2007, and May 2007.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The May 2007 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In the case of the assignment of an initial rating for a 
disability following an award of service connection for that 
disability (the circumstances of the present appeal), 
separate ratings can be assigned for separate periods of time 
based on the facts found, which is called "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue it is the present level of disability that is of 
primary concern, but staged ratings may be applied for 
different periods of time during the appeal period.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (applying staged 
ratings when assigning an increased rating in a manner 
similar to what is done at the initial rating stage pursuant 
to Fenderson).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2008).  Consideration of factors wholly outside the 
rating criteria constitutes error as a matter of law.  See 
Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation 
of disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  See 38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  See 38 C.F.R. § 4.7 (2008).  It is the policy of 
VA to administer the law under a broad interpretation, 
consistent with the facts in each case, with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  See 38 C.F.R. 
§ 4.3 (2008).

The appellant contends that the assigned 10 percent 
disability rating for his service-connected left shoulder 
does not adequately reflect the current level of his 
disability.  

The RO has rated the service-connected disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5203 for impairment of the 
clavicle or scapula.  The Board will also consider the 
disability under potentially applicable Diagnostic Codes.  
Since the appellant's service-connected disability currently 
involves limitation of motion, the Board finds that 
alternative ratings under Diagnostic Codes 5200 (ankylosis of 
the scapulohumeral articulation), 5201 (loss of motion) and 
Diagnostic Code 5202, (malunion of the humerus) may also be 
appropriate.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an abuse 
of discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

Under Diagnostic Code 5203 [impairment of the minor clavicle 
or scapula] dislocation is rated as 20 percent disabling.  
Non-union of the clavicle or scapula with loose movement is 
also rated as 20 percent disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2008).

The evidence reflects that the appellant is right handed.  
The appellant's disability involves his left shoulder, which 
is his minor extremity.  Under Diagnostic Code 5201, 
[limitation of motion of the minor arm joint], a 20 percent 
disability rating is assigned for limitation of motion midway 
between side and shoulder level.  A 20 percent disability 
rating is also assigned for limitation of motion at the 
shoulder level.  A 30 percent disability rating is assigned 
for limitation of motion midway between the side and shoulder 
level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008).

The average normal range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees; external rotation from zero to 90 
degrees; and internal rotation from zero to 90 degrees.  When 
the arm is held at the shoulder level, the shoulder is in 90 
degrees of either forward elevation (flexion) or abduction.  
See 38 C.F.R. § 4.71 (2008).

Under Diagnostic Code 5200, a 20 percent disability rating is 
assigned for favorable ankylosis of the scapulohumeral 
articulation, abduction to 60 degrees, can reach mouth and 
head.  See 38 C.F.R. § 4.71, Diagnostic Code 5200 (2008).

Under Diagnostic Code 5202, [impairment of the humerus] a 20 
percent disability rating is assigned for recurrent 
dislocation of/at the scapulohumeral joint with infrequent 
episodes and guarding only at the shoulder level.  A 20 
percent disability is also assigned for malunion of the 
humerus with moderate deformity.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5202 (2008).

Orthopedic Findings

A review of the evidence reflects that the appellant's left 
shoulder impairment does not exceed the criteria for a 10 
percent rating under the applicable criteria for orthopedic 
impairment.  There is no evidence of impairment or 
dislocation of the clavicle or scapula.  Although he has 
limited motion, it is not shown by the evidence to be limited 
to the shoulder level.  In December 1996, the appellant 
demonstrated forward elevation to 140 degrees, abduction to 
140 degrees, internal rotation to 90 degrees and external 
rotation to 60 degrees.  He had good strength against 
resistance and no weakness.  See VA examination report, 
December 24, 1996.  In March 2001, he demonstrated flexion 
and abduction to 180 degrees without difficulty and internal 
and external rotation to 90 degrees with some pain at the 
extreme ranges of motion.  See VA examination report, March 
21, 2001.  
X-rays taken in March 2004 indicated no fracture or 
dislocation of the left shoulder.  There was no definite 
arthropathy of the glenohumeral joint though there was some 
indication of mild osteoarthritis of the left 
acromioclavicular joint.  See VA Medical Center (VAMC) 
treatment record; x-ray report; March 4, 2004.  In May 2007, 
the appellant demonstrated forward elevation to 128 degrees 
and had passive range of motion to 135 degrees.  See VA 
examination report, May 15, 2007.  Following a left shoulder 
injection of corticosteroids in September 2007, the 
appellant's range of motion findings were flexion to 160 
degrees, abduction to 100 degrees and external rotation to 60 
degrees.  See VAMC treatment record; orthopedic clinic 
consult; September 12, 2007.

The evidence also fails to show either favorable or 
unfavorable ankylosis.  In fact, the May 2007 VA examination 
report specifically stated that the appellant did not suffer 
from ankylosis.  See VA examination report, May 15, 2007.  
Nor was there evidence shown of malunion of the humerus or 
recurrent dislocation of the scapulohumeral joint.  The Board 
notes that during his May 2007 VA examination, the appellant 
reported that he suffered from daily episodes of left 
shoulder dislocation or subluxation.  Interestingly, however, 
after reviewing the evidence of record and the x-ray 
evidence, the examiner concluded that the appellant did not 
experience repeat dislocations of the left shoulder.  Id.  

The Court has held that Diagnostic Codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  See 38 C.F.R. § 4.40 
(2008).  The March 2001 VA examination report specifically 
stated that the appellant did not have weakened motion or 
excess fatigability or incoordination.  Pain did not cause 
any significant loss of function due to flare-ups even when 
the left shoulder was used repeatedly.  There was no loss of 
motion.  See VA examination report, March 21, 2001.

Thus the evidence overall fails to show that an increased 
rating for the appellant's left shoulder disability is 
warranted based on orthopedic impairment.  The Board now must 
address additional manifestations of the left shoulder 
impairment, to include neurological manifestations and 
impairment from the left shoulder scar.

Neurological Findings

In order for a compensable rating to be warranted for 
neurological manifestations, the manifestations, to include 
neuralgia or neuritis, must be equivalent to a mild 
incomplete paralysis.  For upper middle, lower, and all 
radicular groups, as well as the radial nerve, a 20 percent 
rating is warranted for mild incomplete paralysis of the 
minor arm.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-
8514 (2008).  For the median nerve and ulnar nerve, a 10 
percent rating is warranted for mild incomplete paralysis of 
the minor arm.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8515-8516.  A noncompensable rating is warranted for mild 
incomplete paralysis of the musculocutaneous nerve, 
circumflex nerve and long thoracic nerve.  See 38 C.F.R. § 
4.124a, Diagnostic Codes 8517-8519.  The evidence of record 
does not demonstrate that the appellant suffers from any 
neurological impairments; thus the Diagnostic Codes noted 
above are not for application.

Scarring

The Board has also considered whether the appellant is 
entitled to a separate disability rating for his left 
shoulder scar.  The appellant alleges that following his 
original left shoulder injury in service, he was hospitalized 
for nine months in a cast.  Upon removal of this cast, the 
appellant claims that he had a left shoulder scar.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the skin, effective August 30, 
2002.  See 67 Fed. Reg. 49596 (July 31, 2002) (now codified 
as amended at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).  
VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Under the pertinent criteria in effect prior to August 30, 
2002, 38 C.F.R. § 4.118, Diagnostic Code 7803 provides that 
for superficial scars that are poorly nourished with repeated 
ulceration, a 10 percent rating is warranted.  38 C.F.R. § 
4.118, Diagnostic Code 7804 provides that for superficial 
scars that are tender and painful on objective demonstration, 
a 10 percent rating is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 provides that other scars are rated on 
the limitation of function of the part affected. 

Under current Diagnostic Code 7803, superficial and unstable 
scars warrant a 10 percent evaluation.  See 38 C.F.R. § 
4.118, Diagnostic Code 7803 (2008).  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Id. at Note (1) (2008).  A superficial 
scar is one not associated with underlying soft tissue 
damage.  Id. at Note (2) (2008).  Under current Diagnostic 
Code 7804, superficial scars that are painful on examination 
warrant a 10 percent evaluation.  Note (1) defines a 
superficial scar as one not associated with underlying soft 
tissue damage.  Scars are otherwise rated based on limitation 
of function of affected part pursuant to Diagnostic Code 
7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 
(2008).

The appellant was afforded a VA scars examination in May 
2006.  At that time, the appellant presented with an anterior 
left shoulder scar that measured 8.5 cm x 0.4 cm at the 
widest point.  The scar was noted to be mildly hyperpigmented 
without substance; it was macular; and there was no 
tenderness on palpation.  The examiner noted that the scar 
was superficial with no associated underlying tissue damage 
and it was not productive of limitation of function.  It was 
not painful, poorly nourished or unstable.  While the 
appellant complained of left shoulder joint pain and 
limitation of function of the shoulder joint, this was not 
associated with the scar itself.  See VA examination report, 
May 23, 2006.  

The appellant was afforded a second VA scars examination in 
February 2007.  The examiner noted that while the scar was 
reported as being on the left shoulder, the scar was actually 
on the upper left chest - a horizontally linear scar crossing 
the area of the deltoid and infraspinatus muscles, above the 
axilla but well below the shoulder.  The scar began 
approximately 14 cm from the top of the left shoulder, 
measuring 9.0 cm x 0.5 cm and was 4.5 square cm.  There was 
no tenderness to palpation, no adherence to underlying 
tissue, no limitation of motion or function, no underlying 
soft tissue damage, and no skin ulceration or breakdown over 
the scar.  The examiner opined that it would be mere 
speculation to determine whether or not this scar was 
incurred during the appellant's military service.  Though the 
appellant reported that the scar was on his left shoulder 
when his cast was removed following his left shoulder injury, 
service treatment records dated in March 1972 and May 1973 
did not indicate he had a scar.  The examiner concluded, 
however, that regardless, the appellant's scar was 
superficial and did not produce any disability.  See VA 
examination report, February 7, 2007.

As such, the Board concludes that the appellant is not 
entitled to a separate disability rating for his left 
shoulder scar under either the former or current diagnostic 
criteria.  The evidence not only fails to meet the criteria 
for a separate disability rating; there is also a question as 
to whether the left shoulder scar is even related to the 
appellant's injury in service.  Thus, the aforementioned skin 
Diagnostic Codes are not applicable to the present case.

Conclusion

Based on the evidence of record, the Board finds that an 
evaluation in excess of 10 percent for the appellant's left 
shoulder disability is not warranted.  The Board notes that 
an evaluation in excess of 10 percent for the appellant's 
left shoulder disability would require ankylosis of the 
scapulohumeral articulation, limitation of motion of the arm 
at the shoulder level, recurrent dislocation of the humerus, 
malunion of the humerus with a moderate deformity, or 
dislocation of the clavicle.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203 (2008).  As none of these 
conditions have been demonstrated, the appellant's claim must 
be denied.

The Board also notes that the medical evidence shows that 
throughout the appeal period the appellant has displayed 
symptomatology in line with the currently-assigned 10 percent 
disability rating.  Accordingly, a staged rating is not 
warranted.  See Fenderson, supra.

Extraschedular Consideration

The Board has also reviewed the record under the provisions 
of 38 C.F.R. § 3.321.  Under 38 C.F.R. § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  In this 
case, the evidence does not show the appellant to experience 
marked interference with employment or be subject to frequent 
periods of hospitalization due to his left shoulder disorder.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for laceration and dislocation of the left (minor) 
shoulder with scar is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


